UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6457



JOHN DAVID SIMPSON,

                                              Plaintiff - Appellant,

          versus

RONALD ANGELONE, in his individual and offi-
cial capacity as the Director of the Virginia
Department of Corrections; DONALD GUILLORY, in
his individual and official capacity as Warden
of Powhatan Correctional Facility in the State
of Virginia; LARRY JARVIS, in his individual
capacity as Assistant Warden of the Powhatan
Correctional Facility in the State of Virgin-
ia; CECIL N. LEWIS, in his individual capacity
as Chief of Security at the Powhatan Correc-
tional Facility in the State of Virginia;
LORETTA K. KELLY, in her individual capacity
as Assistant Warden of Programs (AWP) at the
Powhatan Correctional Facility in the State of
Virginia; MARCIA ORNELAS, in her individual
capacity as designated Grievance Coordinator
at the Powhatan Correctional Facility in the
State of Virginia; KENNETH SUTTON, in his
individual capacity as Personal Property Offi-
cer at the Powhatan Correctional Facility in
the State of Virginia,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-94-1081-2)


Submitted:   January 23, 1997             Decided:   January 31, 1997
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


John David Simpson, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John David Simpson appeals the district court's order denying
relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Simpson v. Angelone, No. CA-94-1081-2 (E.D. Va. Feb. 28,
1996). We deny Appellant's motion for oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2